UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1, 2012 OR () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1TO COMMISSION FILE NUMBER 1-10596 ESCO TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) MISSOURI (State or other jurisdiction of incorporation or organization) 43-1554045 (I.R.S. Employer Identification No.) 9900A CLAYTON ROAD ST. LOUIS, MISSOURI (Address of principal executive offices) 63124-1186 (Zip Code) (314) 213-7200 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerXAccelerated filer Non-accelerated filerSmaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNo X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. ClassOutstanding at January 31, 2013 Common stock, $.01 par value per share26,409,114 shares PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ESCO TECHNOLOGIES INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share amounts) Three Months Ended December 31, Net sales $ Costs and expenses: Cost of sales Selling, general and administrative expenses Amortization of intangible assets Interest expense, net Other (income) expenses, net ) ) Total costs and expenses Earnings before income taxes Income tax expense 51 Net earnings $ Earnings per share: Basic – Net earnings $ Diluted – Net earnings $ See accompanying notes to consolidated financial statements. ESCO TECHNOLOGIES INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (Dollars in thousands) Three Months Ended December 31, Net earnings $ Other comprehensive income (loss), net of tax: Foreign currency translation adjustments ) Pension adjustment ) - Interest rate swap adjustment - 2 Total other comprehensive income (loss),net of tax ) Comprehensive income $ See accompanying notes to consolidated financial statements. ESCO TECHNOLOGIES INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands) December 31, (Unaudited) September 30, ASSETS Current assets: Cash and cash equivalents $ Accounts receivable, net Costs and estimated earnings on long-term contracts, less progress billings of $23,491 and $30,534, respectively Inventories Current portion of deferred tax assets Other current assets Total current assets Property, plant and equipment, net Intangible assets, net Goodwill Other assets Total assets $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Current maturities of long-term debt $ Accounts payable Advance payments on long-term contracts, less costs incurred of $32,693 and $31,534, respectively Accrued salaries Current portion of deferred revenue Accrued other expenses Total current liabilities Pension obligations Deferred tax liabilities Other liabilities Long-term debt Total liabilities Shareholders' equity: Preferred stock, par value $.01 per share, authorized 10,000,000 shares – – Common stock, par value $.01 per share, authorized 50,000,000 shares, issued 30,112,741 and 30,044,486 shares, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss, net of tax ) ) Less treasury stock, at cost: 3,719,107 and 3,453,249 common shares, respectively ) ) Total shareholders' equity Total liabilities and shareholders’ equity $ See accompanying notes to consolidated financial statements. ESCO TECHNOLOGIES INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) Three Months Ended December 31, Cash flows from operating activities: Net earnings $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Stock compensation expense Changes in current assets and liabilities ) ) Effect of deferred taxes Change in deferred revenue and costs, net ) ) Pension contributions ) ) Other ) Net cash provided (used) by operating activities ) Cash flows from investing activities: Acquisition of businesses, net of cashacquired ) - Additions to capitalized software ) ) Capital expenditures ) ) Net cash used by investing activities ) ) Cash flows from financing activities: Proceeds from long-term debt Principal payments on long-term debt ) ) Dividends paid ) ) Purchases of common stock into treasury ) - Other 63 Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ See accompanying notes to consolidated financial statements. ESCO TECHNOLOGIES INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. BASIS OF PRESENTATION The accompanying consolidated financial statements, in the opinion of management, include all adjustments, consisting of normal recurring accruals, necessary for a fair presentation of the results for the interim periods presented. The consolidated financial statements are presented in accordance with the requirements of Form 10-Q and consequently do not include all the disclosures required for annual financial statements by accounting principles generally accepted in the United States of America (GAAP). For further information, refer to the consolidated financial statements and related notes included in the Company's Annual Report on Form 10-K for the fiscal year ended September 30, 2012. The Company’s business is typically not impacted by seasonality; however, the results for the three-month period ended December 31, 2012 are not necessarily indicative of the results for the entire 2013 fiscal year.References to the first quarters of 2013 and 2012 represent the fiscal quarters ended December 31, 2012 and 2011, respectively. In preparing the financial statements, the Company uses estimates and assumptions that may affect reported amounts and disclosures.The Company regularly evaluates the estimates and assumptions related to the allowance for doubtful trade receivables, inventory obsolescence, warranty reserves, value of equity-based awards, goodwill and purchased intangible asset valuations, asset impairments, employee benefit plan liabilities, income tax liabilities and assets and related valuation allowances, uncertain tax positions, and claims, litigation and other loss contingencies.Actual results could differ from those estimates. 2. ACQUISITIONS On December 31, 2012, the Company acquired the assets of Metrum Technologies LLC (Metrum) for a purchase price of $25 million in cash plus contingent consideration based on future revenues over the next four years.Metrum is a leading provider of wireless public network communications products for electric utility customers and also offers communications products and devices for distribution automation and demand response applications.Metrum’s operating results, since the date of acquisition, are included within Aclara Technologies LLC in the USG segment.There was no impact to the Company’s first quarter 2013 Consolidated Statement of Operations since it was acquired on December 31, 2012. Pending the final valuation of the intangible assets, the Company recorded approximately $25 million of goodwill, $11.2 million of amortizable identifiable intangible assets consisting primarily of customer relationships and patents / technology and contingent consideration valued at $13.7 million. On December 21, 2012, the Company acquired the assets of Felix Tool & Engineering, Inc. (Felix Tool) for a purchase price of $1.2 million in cash.Felix Tool is engaged in the design, manufacture and sale of customized perforated tubes for filtration applications in the aerospace and fluid power industry.The purchase price was allocated to property, plant and equipment and inventory based on fair market value at the date of acquisition and there were no intangible assets recorded upon the transaction.The operating results for Felix Tool, since the date of acquisition, are included within PTI Technologies Inc. in the Filtration segment. On December 10, 2012, the Company acquired the assets of Finepoint Marketing, Inc. (Finepoint) for a purchase price of $2.5 million.Finepoint is the electric power industry’s leading conference provider focused on medium and high voltage circuit breakers, as well as related substation and switchgear topics.The operating results for Finepoint, since the date of acquisition, are included within Doble Engineering Company in the USG segment.The Company recorded approximately $1.3 million of goodwill as a result of the transaction and $1.2 million of amortizable identifiable intangible assets consisting of customer relationships. 3. EARNINGS PER SHARE (EPS) Basic EPS is calculated using the weighted average number of common shares outstanding during the period. Diluted EPS is calculated using the weighted average number of common shares outstanding during the period plus shares issuable upon the assumed exercise of dilutive common share options and vesting of performance-accelerated restricted shares (restricted shares) by using the treasury stock method. The number of shares used in the calculation of earnings per share for each period presented is as follows (in thousands): Three Months Ended December 31, Weighted Average Shares Outstanding - Basic Dilutive Options and Restricted Shares Adjusted Shares - Diluted Options to purchase 99,709 shares of common stock at prices ranging from $36.70 - $37.98 and options to purchase 143,501 shares of common stock at prices ranging from $32.55 - $45.81 were outstanding during the three-month periods ended December 31, 2012 and 2011, respectively, but were not included in the computation of diluted EPS because the options' exercise prices were greater than the average market price of the common shares. The options expire at various periods through 2014. Approximately 244,000 and 309,000 restricted shares were excluded from the computation of diluted EPS for the three-month periods ended December 31, 2012 and 2011, respectively, based upon the application of the treasury stock method. 4. SHARE-BASED COMPENSATION The Company provides compensation benefits to certain key employees under several share-based plans providing for employee stock options and/or performance-accelerated restricted shares (restricted shares), and to non-employee directors under a non-employee directors compensation plan. Stock Option Plans The fair value of each option award is estimated as of the date of grant using the Black-Scholes option pricing model.Expected volatility is based on historical volatility of the Company’s stock calculated over the expected term of the option.The risk-free rate for the expected term of the option is based on the U.S. Treasury yield curve in effect at the date of grant.The expected dividend yield is based on historical dividend rates.There were no stock option grants during the first quarter of fiscal 2013.Pretax compensation expense related to stock option awards was less than $0.1 million for the three-month periods ended December 31, 2012 and 2011, respectively. Information regarding stock options awarded under the option plans is as follows: Shares Weighted Average Price AggregateIntrinsic Value (in millions) Weighted Average Remaining Contractual Life Outstanding at October 1, 2012 $ Granted $
